Citation Nr: 1740700	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  07-07 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right forearm disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty for training from October 1991 to April 1992 and on active duty from October 2003 to July 2004.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to ensure a complete record.  The Veteran, through his representative, has outlined several instances of treatment related to the Veteran's right arm since service.  See June 2017 correspondence.  The Veteran's representative has contested that a November 2016 treatment note reflects deceased sensation in the Veteran's right forearm, and March 2017 nerve testing revealed decreased conduction velocity in the right ulnar nerve.  These records do not appear to be associated with the Veteran's file.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to gather updated medical records related to the Veteran's right arm.  The Veteran and/or his representative may submit this evidence.

2.  After completing step 1, and any other necessary development, readjudicate the issue of service connection for a right forearm disability based on the evidence of record.  If the determination remains adverse to the Veteran, furnish a Supplemental Statement of the Case to the Veteran and the representative, and allow an appropriate period for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

